UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6983


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVEY LAMONT WALKER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:02-cr-00193-GCM-DCK-5)


Submitted:    October 15, 2009              Decided:   October 21, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Davey Lamont Walker, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina,
Gretchen C.F. Shappert, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Davey Lamont Walker appeals the district court’s order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c) (2006).       We have reviewed the record and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.     United States v. Walker, No. 3:02-cr-00193-

GCM-DCK-5   (W.D.N.C.   Apr.   24,   2009).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                     2